          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                   PINE BLUFF DIVISION

DAVID ANDREW CARTER
ADC #551314                                                       PLAINTIFF

v.                      No. 5:18-cv-302-DPM

WENDY KELLEY, Director,
Arkansas Department of Correction;
DARRYL GOLDEN, Warden, Delta
Regional Unit, ADC; LINDA DYKES,
Deputy Warden, Delta Regional Unit;
and PERCY ARNOLD, Major, Delta
Regional Unit, ADC                                        DEFENDANTS

                           JUDGMENT
     Carter's complaint is dismissed without prejudice.


                                       ~ s t J l ,,1--.
                                                  l7
                                     D .P. Marshall Jr.
                                     United States District Judge

                                        3 wltllA.tL ')...o;;..o
